Case 2:13-cr-OO453-ADS-AKT Document 199 Filed 11/08/18 Page 1 of 1 Page|D #: 1840

'I`HE LAW OFFICES OF

ANDREW J. FRISCH, PLLC

oNE PENN PLAzA JASON D. WRIGHT
53rd FLOOR ADMI'r'rED IN NEW YoRK. vIRGINLA
NEW YORK. NEW Yo
RK lone AND THF. msrmc'r oF coLUMBIA

(212) 285-8000
OF COUNSEI.
FA.X: (646) 304'0352

November 8, 2018

The Honorable Arthur D. Spatt
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

Re.' United States v. Adam Manson
Criminal Docket Number ]3-453 (ADS)

Dear Judge Spatt:

Upon consultation with the government, the Probation Department and the
Court’s case manager, I respectfully submit this letter as the parties’ joint application that
sentencing in the above-referenced case be adjourned to February 8, 2019, at 10:00 a.m., a date

when all necessary participants are available, to permit the parties to continue discussions toward
a negotiated resolution of disputed issues.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: AUSA Chris Cafferone
USPO Lisa Langone

WWW.ANDREWFRISCH.COM

